Case 5:17-cv-02514-JGB-SHK Document 304 Filed 08/24/20 Page 1 of 1 Page ID #:6395



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OFCALIFORNIA
                                   CIVIL MINUTES - GENERAL

   Case No.        EDCV 17-02514-JGB (SHKx)                            Date    August 24, 2020
   Title                          Raul Novoa v. The GEO Group, Inc.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE
           Maynor Galvez / Noe U. Ponce                                 Phyllis A. Preston
                   Deputy Clerks                                       Court Reporter
           Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
              Lydia A. Wright (Telephone)                        Alicia Y. Hou (Telephone)
           Robert Andrew Free (Telephone)                      Michael L. Gallion (Telephone)
            Daniel H. Charest (Telephone)                        David Van Pelt (Telephone)
           E. Lawrence Vincent (Telephone)
             Mallory T. Biblo (Telephone)
           Theodore W. Maya (Telephone)



   Proceedings:       Telephonic Status Conference and Order Denying Defendant’s Ex Parte
                      Application to Extend Deadlines (Dkt. No. 300) – (Held and Completed)



           Counsel state their appearances by telephone.

           The Court confers with counsel and hears oral argument.

           The Court hereby denies Defendant’s ex parte application to extend the deadlines.

           The Court orders the parties to meet and confer and file a properly noticed motion.

            IT IS SO ORDERED.




                                                                                               Time: 00:20
                                                                              Initials of Preparer: MG/NP
